      Case 1:19-cv-01578-VEC-DCF Document 223 Filed 08/23/21 Page 1 of 2




                      Gregory Zimmer, Esq.
GZimmer@GZimmerLegal.com
O: (914) 402-5683
M: (516) 991-1116


                                                                           August 23, 2021

VIA ECF

Honorable Valerie Caproni, U.S.D.J.
United States District Court
Southern District of New York
40 Foley Square, Room 443
New York, New York 10007

       Re: In re Navidea Biopharmaceuticals Litigation, Case No. 19-cv-01578–VEC

Dear Judge Caproni:

         I represent Defendant/Counterclaim Plaintiff/Third-Party Plaintiff Dr. Michael M.
Goldberg, M.D. (“Dr. Goldberg”) in the above-referenced matter. We write to follow up on our
letter of August 20, 2021 requesting that the Court grant us a brief, one-week extension of the
deadline for disclosure of expert witnesses set forth in the Stipulation and Order entered by the
Court on July 29, 2021 (the “Discovery Order”), which was set for Friday, August 20, 2021. We
have conferred with counsel for Plaintiff/Counterclaim Defendant Navidea Biopharmaceuticals,
Inc. (“Navidea”) and Third-Party Defendant Macrophage Therapeutics, Inc. (“Macrophage”) and
they have consented to the request. The parties do not see any need to modify any other dates
contained in the Discovery Order at this time. In the event the parties believe that any such
changes may be necessary they will present the issue to the Court for consideration.

         We therefore respectfully request that the Court grant Dr. Goldberg’s request for a one-
week extension of the deadline to disclose expert witnesses and the general subject matter of
their intended testimony until August 27, 2021.



       Thank for your attention to this matter.

                                                     Respectfully submitted,


                                                     /s/ Gregory Zimmer, Esq.


360 Lexington Avenue, Suite 1502                                       New York, New York 10017
     Case 1:19-cv-01578-VEC-DCF Document 223 Filed 08/23/21 Page 2 of 2

Honorable Valerie Caproni, U.S.D.J.
August 23, 2021
Page 2

                                        Gregory Zimmer, Esq.
                                        360 Lexington Avenue, Suite 1502
                                        New York, NY 10017
                                        (914) 402-5683
                                        GZimmer@GZimmerLegal.com


cc: Barry Kazan, Esq.
    Alain Baudry, Esq.
